

	

		II

		109th CONGRESS

		1st Session

		S. 120

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Esidronio Arreola-Saucedo, Maria Elna

		  Cobian Arreola, Nayely Bibiana Arreola, and Cindy Jael

		  Arreola.

	

	

		1.Adjustment of status

			(a)In

			 generalNotwithstanding any other provision of law or any order,

			 for the purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et

			 seq.), Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Bibiana

			 Arreola, and Cindy Jael Arreola shall be deemed to have been lawfully admitted

			 to, and remained in, the United States, and shall be eligible for issuance of

			 an immigrant visa or for adjustment of status under section 245 of the

			 Immigration and Nationality Act (8 U.S.C. 1255).

			(b)Application and

			 payment of feesSubsection (a) shall apply only if the

			 applications for issuance of immigrant visas or the applications for adjustment

			 of status are filed with appropriate fees within 2 years after the date of

			 enactment of this Act.

			(c)Reduction of

			 immigrant visa numbersUpon the granting of immigrant visas to

			 Esidronio Arreola-Saucedo, Maria Elna Cobian Arreola, Nayely Bibiana Arreola,

			 and Cindy Jael Arreola, the Secretary of State shall instruct the proper

			 officer to reduce by 4, during the current or subsequent fiscal year, the total

			 number of immigrant visas that are made available to natives of the country of

			 the aliens' birth under section 202(e) or 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1152(e), 1153(a)), as applicable.

			

